              Case 2:20-cv-00585-JAT Document 16 Filed 06/01/20 Page 1 of 2




1
     Beth K. Findsen (SBN: 023205)
2    PRICE LAW GROUP, APC
     8245 N. 85th Way
3    Scottsdale, AZ 85258
4    T: (818) 600-5575
     E: beth@pricelawgroup.com
5
     Chuck Panzarella, Esq. (SBN: 018552)
6
     CONSUMER ACTION LAW GROUP
7    Panzarella & Associates, PC
     One South Church Avenue, Suite 1200
8    Tucson, AZ 85701
9    (818) 254 -8413
     Chuck@calgroup.org
10   T: (818) 254-8413
     E: Chuck@calgroup.org
11
     Attorney for Plaintiff
12

13                       IN THE UNITED STATES DISTRCIT COURT

14                              FOR THE DISTRICT OF ARIZONA

15                                             Case No. 2:20-cv-00585-JAT
     Mason Rodriguez
16
                   Plaintiff,
17                                              NOTICE OF VOLUNTARY DISMISSAL
     vs.
18
     Bell Ford, Inc.
19
                   Defendant.
20

21          PLEASE TAKE NOTICE that Plaintiff Mason Rodriguez, by and through undersigned

22   counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily
23
     dismisses the action against Bell Ford, Inc. with prejudice.
24

25

26

27

28


                                                     -1-
              Case 2:20-cv-00585-JAT Document 16 Filed 06/01/20 Page 2 of 2



     RESPECTFULLY SUBMITTED,
1

2    Dated: June 1, 2020
                                                      By: /s/ Beth K. Findsen
3                                                     Beth K. Findsen (SBN: 023205)
4                                                     PRICE LAW GROUP, APC
                                                      8245 N. 85th Way
5                                                     Scottsdale, AZ 85258
                                                      T: (818) 600-5575
6
                                                      E: beth@pricelawgroup.com
7
                                                      Chuck Panzarella, Esq. (SBN: 018552)
8                                                     CONSUMER ACTION LAW GROUP
9                                                     Panzarella & Associates, PC
                                                      One South Church Avenue, Suite 1200
10                                                    Tucson, AZ 85701
                                                      (818) 254 -8413
11
                                                      Chuck@calgroup.org
12                                                    T: (818) 254-8413
                                                      E: Chuck@calgroup.org
13

14                                                    Attorneys for Plaintiff
                                                      Mason Rodriguez
15

16

17

18

19
                                      CERTIFICATE OF SERVICE
20
            I hereby certify that on June 1, 2020, I electronically filed the foregoing with the Clerk of
21

22   the Court using the ECF system, which will send notice of such filing to all attorneys of record in

23   this matter. Since none of the attorneys of record are non-ECF participants, hard copies of the
24
     foregoing have not been provided via personal delivery or by postal mail.
25
            /s/ Josefina Garcia
26

27

28


                                                     -2-
